Citation Nr: 0211624	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  94-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for schizophrenia.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W. B.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for a back 
disorder.  The RO in San Juan, Puerto Rico, subsequently 
assumed jurisdiction of the case.  This matter was previously 
before the Board in September 1997, when it was remanded for 
further development.  Following extensive development of the 
evidence, the RO continued its denial of the claimed benefit.  

The veteran requested a hearing before the Board in 
Washington, D.C., but later withdrew his request for a 
hearing in correspondence received in November 1993.  

The issues of entitlement to a disability evaluation in 
excess of 70 percent for schizophrenia and to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) are addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A chronic back disorder was not present in service and 
was not objectively documented until more than a year 
following service.  Degenerative joint disease of the left 
sacroiliac joint was first shown in February 1998.  

3.  Any current back pathology is not shown to be related to 
service or to any incident of service origin.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may degenerative joint disease of the lumbosacral spine 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002);
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  The RO has notified the 
veteran of the provisions of the VCAA and its implementing 
regulations in an April 2001 letter and an August 2002 
supplemental statement of the case (SSOC).

The veteran's original claim for compensation benefits (VA 
Form 21-526e) was filed in June 1980.  His informal claim for 
service connection for a back disorder was received in March 
1992 and has been continuously prosecuted ever since.  There 
is no issue as to provision of a form or instructions for 
applying for the claimed benefit.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The Newark RO sent the veteran and 
his then representative a statement of the case with respect 
to the issue of service connection for a back disorder in 
October 1992.  Supplemental statements of the case with 
respect to this issue were provided in July, October, and 
November 1993.  Following the Board's remand of this case in 
September 1997 and extensive ensuing development of the 
claim, the RO issued a supplemental statement of the case to 
the veteran and his current representative in July 2002.  
These documents set forth the legal criteria governing 
service connection in this case, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claim.  The July 2002 
supplemental statement of the case set forth pertinent 
provisions of the VCAA, as well as pertinent provisions of 
the regulations adopted in August 2001 pursuant to the Act.  
The Board notes that the regulations merely implement the 
VCAA and do not provide substantive rights beyond those 
provided by the VCAA.  

In addition, the Board's remand of September 1997 advised the 
veteran of the type of evidence necessary to support his 
claim and set forth in its directives the respective 
responsibilities of the parties in obtaining that evidence.  
Moreover, the RO informed the veteran in correspondence dated 
in April 2002 of the type of evidence necessary to 
substantiate his claim and of the obligations of the parties 
in obtaining that evidence.  In view of the foregoing, and in 
view of the exhaustive evidentiary development undertaken in 
this case, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be obtained by VA is not an issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The evidence necessary to adjudicate the issue on appeal, 
including VA treatment reports, private medical evidence 
identified by the veteran, and the reports of the Social 
Security Administration, has been obtained in this case.  The 
evidence that the veteran submitted directly to the Board in 
August 2002 was a duplicate of a report that was already of 
record and has been considered.  Although the veteran claims 
that some of the service medical records are missing because 
of a fire at his home while he was on active duty, the record 
contains extensive service medical record evidence of his 
work-up for an unrelated disability that led to his discharge 
from service.  This evidence, which included an examination 
for a Medical Evaluation Board, has been of record during the 
prosecution of his claim and has been considered by the RO as 
well as the Board.  As indicated below, the veteran has 
submitted lay witness statements that the Board acknowledges 
suggest that he sustained an acute injury of his back while 
on active duty.  Thus, the possibility that his service 
medical records are not complete is not prejudicial to the 
veteran in this case given the quantity and quality of the 
other evidence of record.  As to other potential sources of 
evidence, the veteran has not identified other sources of 
additional relevant evidence that must be obtained in order 
to adjudicate his claim, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded a VA orthopedic examination in May 
2001 that included the examiner's review of the evidence of 
record and his rendering of a medical opinion regarding the 
etiology of his current back condition.  Moreover, the record 
contains earlier reports of VA examinations as well as 
private medical evidence that is relevant to the nature and 
etiology of his back disorder.  Given the state of the 
evidence and the extensive development already undertaken, 
the Board concludes that further medical development of this 
claim is not warranted.  The record as a whole demonstrates 
that VA has undertaken reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
has concluded that the VCAA is not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance or 
notice.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

Thus, the Board sees no areas in which further development is 
necessary.  The requirements of the VCAA have been 
essentially met by the RO with respect to this claim.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, there is no competent 
evidence demonstrating that the veteran acquired a chronic 
back disorder during his active military service.  

The veteran underwent a VA orthopedic examination in May 
2001, when he complained of mild low back pain and occasional 
numbness of the right lateral thigh.  He claimed that he 
injured his lower back in service in 1979 while lifting a 
tent support.  He indicated that he went to sick call, had x-
rays taken, and was treated with pads.  The examiner stated 
that he had carefully reviewed the claims folder and service 
medical records and noted that the service medical records 
were silent regarding the presence of a back condition.  He 
said that a February 1998 CT scan of the lumbar spine showed 
no evidence of herniated nucleus pulposus, bulging disc, 
neural foramina compromise, or spinal cord stenosis.  
Following an examination, the diagnoses were mild 
degenerative disc disease at the L5-S1 level with 
degenerative joint disease of the left sacroiliac joint by CT 
scan of February 10, 1998.  The diagnoses were identical with 
the findings on the CT scan of February 1998.  The examiner 
was of the opinion that the visualized abnormalities were due 
to the natural process of aging.  

The veteran through statements and hearing testimony has 
consistently maintained that he sustained a back injury when 
raising the center pole of a kitchen tent in service.  He 
contends that the injury required medical treatment, which 
included hot pads, medication, and rest.  Although he later 
returned to full duty, he claims to have been seen again in 
service for complaints of back pain.  He asserts that he was 
given a temporary profile and that he has had back pain ever 
since the claimed injury.  

The statements and testimony of two service comrades have 
been offered in support of the claim.  E. H. C. F. said that 
he administered first aid to the veteran shortly after the 
initial injury, which he said occurred during a field problem 
in the early fall of 1979.  He said that he took the veteran 
to the aid station, where a physician gave him Parafon forte 
(a painkiller) and a hot pad and placed him on a profile that 
kept the veteran in quarters until the field exercise ended.  
He said that during this period, he kept noticing that the 
veteran had problems lifting heavy things and that he used to 
go to the aid station for treatment.  He said that he was 
later given another profile that effectively precluded 
significant physical exertion.  

W. B., another service comrade, said that he and the veteran 
were friends and had gone to high school together.  W. B. 
stated that the veteran sustained a back injury in 1979 that, 
coupled with other problems, led to his hospitalization at 
Walter Reed Army Medical Center and his discharge from 
service.  W. B. reported that the veteran would complain of 
back problems when he visited him during service.  

There is thus some corroboration for the veteran's claim that 
he sustained a back injury while on active duty, despite the 
loss in a fire at his home of his personal service medical 
records, which he says would have documented treatment for 
his back injury.  

Even if it is conceded, however, that the veteran sustained 
an acute back injury in service, there is no competent 
evidence that the injury resulted in a permanent back 
disorder and no competent evidence to link any current back 
pathology with the injury in service many years ago.  The 
presence of disease or injury during service is not 
dispositive of a claim for service connection.  Disease or 
injury is not entitled to service connection unless chronic 
residuals constituting a disability result therefrom.  The 
United States Court of Appeals for Veterans Claims has 
specifically so held.  In affirming a Board decision denying 
an application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the Court stated:  "[The veteran] is apparently of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Here, there is strong reason to doubt that the claimed injury 
resulted in a permanent back disorder.  There is the 
undeniable fact that the veteran's examination for separation 
from service was negative for complaints or findings of any 
back disorder.  The record shows that he was examined for a 
Medical Evaluation Board and separated from service due to an 
unrelated disability.  He thus underwent extensive medical 
evaluation without once mentioning that he had back problems.  
Indeed, the March 1980 consultation report of the Social Work 
Service, to which the veteran points to show that his trailer 
home burned down while he was on active duty, also contains 
the notation that the veteran "presents no history of 
significant medical problems."  A physical examination for 
the Medical Evaluation Board at this time was within normal 
limits.  

Moreover, the veteran underwent a VA general medical 
examination in September 1980, which was negative for 
evidence of any back pathology.  Although he was hospitalized 
by VA for treatment of a psychiatric disability from January 
to April 1981, the hospital report is negative for any 
complaints or findings referable to a back disorder.  

In May 2001, the examiner noted that the veteran's statement 
of April 7, 1981, in which he said that he had not yet 
received any treatment for his spine condition.  The examiner 
indicated that this suggested that the veteran began 
complaining of back pain only in 1981.  The earliest 
objective evidence of any back pathology was on admission to 
a VA hospital in July 1982, when x-rays of the lumbosacral 
spine showed partial lumbarization of the S1 vertebral body 
with some spina bifida at that level.  Lumbarization is a 
condition in which the first segment of the sacrum is not 
fused with the second, so that there is one additional 
articulated vertebra and the sacrum consists of only four 
segments.  Dorland's Illustrated Medical Dictionary 961 (28th 
ed. 1994).  However, a back disorder was not diagnosed on 
discharge from the hospital in August 1982.  Although the 
veteran was seen for back complaints episodically thereafter 
and although he attributed those complaints to his claimed 
inservice injury, a chronic back disorder was not attributed 
to service by any treating physician or by other competent 
evidence.  

Although a VA orthopedic examiner in February 1998 
interpreted the CT scan as visualizing, inter alia, 
degenerative joint disease of the left sacroiliac joint, the 
record is devoid of any evidence of degenerative joint 
disease affecting the lumbosacral spine at any time prior to 
this finding.  There is therefore no basis for finding 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran as a lay person is not competent to overcome the 
lack of medical attribution by his belief that he currently 
manifests the residuals of an inservice injury.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995) (a lay person is 
capable of providing evidence of symptomatology but is not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms).  See also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience"; such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.")  The only 
competent evidence of record with respect to the veteran's 
claim is the opinion of the VA examiner in May 2001 that 
attributes his current back pathology to the aging process 
rather than to service or any incident in service.  Despite 
the x-ray evidence of lumbarization in July 1982 and of levo-
scoliosis in October 1988, there is no competent medical 
evidence to show that these abnormalities were acquired in 
service.  

Although the veteran has had episodic back complaints over 
the years, these complaints are not shown to link any current 
back disorder with service, since he first referred to 
condition of the spine nearly a year following his separation 
from service.  See 38 C.F.R. § 3.303(b).  This is especially 
pertinent in this case since the veteran has long maintained 
that he has had back pain ever since the claimed injury in 
the late 1970s.  It is a reasonable inference that if the 
symptomatology of a chronic back disorder had been present 
from the date of injury, the earliest complaint would not 
have been documented nearly a year after service.  

After a careful review of the record, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a back disorder.  It follows that the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-58 (1990).  


ORDER

Service connection for a back disorder is denied.  


REMAND

While this case was in remand status, the veteran perfected 
an appeal to the Board with respect to the issues of 
entitlement to a disability evaluation in excess of 70 
percent for schizophrenia and to a TDIU.  The statement of 
the case addressing these issues was furnished to the veteran 
and his then representative in October 1998 and the 
substantive appeal was received later that month.  Medical 
evidence regarding these issues was thereafter associated 
with the record.  This evidence included a VA psychiatric 
examination conducted in May 2001 and a report of VA 
hospitalization for psychiatric disability in May 2002.  The 
issue of entitlement to service connection for a back 
disorder was re-certified to the Board in August 2002.  The 
evidence concerning the severity of the veteran's service-
connected psychiatric disability was thus was received 
following issuance of the statement of the case in October 
1998 but before the case was returned to the Board.  This 
evidence has not been addressed by the RO in a supplemental 
statement of the case.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

After undertaking any further indicated 
development, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



